Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Soeta et al. (US 2006/0208721 hereinafter Soeta).
As to claim 7, Soeta discloses in Figs. 1-6, a method, comprising: singulating a molded structure (plurality of 10 as shown in Fig. 6) on a carrier structure (40A as shown in Fig. 6) into separate packaged electronic devices (10 as shown in Fig. 6) having respective first sides on the carrier structure (40A as shown in Fig. 6); and testing an electrical circuit of a selected one of the packaged electronic devices (10 as shown in Fig. 6) while applying heat to the second side of the selected one of the packaged electronic devices on the carrier structure (para 0038-0042).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0374798 hereinafter Lee) in view of Soeta et al. (US 2006/0208721 hereinafter Soeta).
As to claim 17, Lee discloses in Figs. 1A, a method of making an electronic device, the method comprising: processing a semiconductor wafer (para 0033); separating dies from the semiconductor wafer (also para 0033); attaching the dies to respective die attach pads or substrates (Fig. 1A and para 0033); performing a molding process that creates a molded structure with respective ones of the dies in corresponding device locations; mounting a first side of the molded structure on a carrier structure (Fig. 1, para 0033);
Lee does not disclose singulating the molded structure on the carrier structure into separate packaged electronic devices having respective first sides on the carrier structure; and testing an electrical circuit of a selected one of the packaged electronic devices while applying heat to a second side of the selected one of the packaged electronic devices on the carrier structure.
However, Soeta discloses in Figs. 1-6, singulating a molded structure (plurality of 10 as shown in Fig. 6) on a carrier structure (40A as shown in Fig. 6) into separate packaged electronic devices (10 as shown in Fig. 6) having respective first sides on the carrier structure (40A as shown in Fig. 6); and testing an electrical circuit of a selected one of the packaged electronic devices (10 as shown in Fig. 6) while 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Lee and provides singulating a molded structure (plurality of 10 as shown in Fig. 6) on a carrier structure (40A as shown in Fig. 6) into separate packaged electronic devices (10 as shown in Fig. 6) having respective first sides on the carrier structure (40A as shown in Fig. 6); and testing an electrical circuit of a selected one of the packaged electronic devices (10 as shown in Fig. 6) while applying heat to the second side of the selected one of the packaged electronic devices on the carrier structure (para 0038-0042), as taught Soeta for variety of good test the DUT during producing. 
Allowable Subject Matter
Claims 1-6 allowed.
Claims 8-13, and 14-16, 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 1-6, 8-13, 14-16, 18-20, the prior art does not disclose the heater being exposed on a second portion of the first side of the contactor and adapted to apply heat to a second portion of the second side of the selected one of the packaged electronic devices; 
Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached M-F from 10:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	3/12/2022